Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
2.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUMO YOSHIYUKI (JP-H04133344-A) in view of Ishizawa et al. (US 2015/0340120 A1)
 	Pertaining to claim 1, Yoshiyuki discloses A flexible printed circuit board (1, see figs. 1-6) a conductive pattern (20) is provided on the back surface of a press-connected portion in a flexible printed board (1) comprising: an insulating base film (10, see figs. 1-6) and an electrode stacked on a first surface of the base film (10), and a plate- or strip-like rigid member (21) electrically insulated from the electrode (4) is disposed in a region 
 	But, Yoshiyuki does not explicitly teach wherein the electrode includes a low-melting-point metal layer on a surface of the electrode.
 	However, Ishizawa et al. teaches wherein the electrode includes a low-melting-point metal layer on a surface of the electrode (see paragraph [0096]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make an electrode includes a low-melting-point metal layer on a surface of the electrode in the device of Yoshiyuki based on the teachings of Ishizawa et al.  in order to provide a curable composition for an electronic component that can be quickly cured and furthermore can have increased storage stability. The curable composition for an electronic component according to the present invention contains an epoxy compound, an anionic curing agent, a flux, and a basic compound excluding the anionic curing agent. (Abstract).
 	
 	Yoshiyuki as modified by Ishizawa et al. discloses low melting point of metal layer on a surface of the electrode (see paragraph [0096]).
   	 Yoshiyuki fails to explicitly teach wherein an average thickness of the low-melting-point metal layer is 5.0 pm or less. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make an average thickness of the low-melting-point metal layer is 5.0 pm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering 

 	Pertaining to claim 2, Yoshiyuki discloses further comprising a circuit pattern (7) disposed on the second surface of the base film (10), wherein the rigid member is disposed at a position that does not overlap the circuit pattern (7) when viewed in plan while the rigid member is electrically insulated from the circuit pattern (7).  

 	Pertaining to claim 3, Yoshiyuki discloses wherein the electrode is linearly disposed when viewed in plan, the rigid member is a dummy circuit (7b) disposed parallel (a plurality of strip-shaped conductor patterns having widths of 0.25 mm are provided in parallel at an identical pitch of 0.25 mm spacing, and that the spacing may be 0.25 mm or less) the electrode when viewed in plan, and an average spacing between adjacent traces of the dummy circuit is 200 pm or less.  
 	Yoshiyuki fails to explicitly teach the electrode when viewed in plan, and an average spacing between adjacent traces of the dummy circuit is 200 pm or less. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the electrode when viewed in plan, and an average spacing between adjacent traces of the dummy circuit is 200 pm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Pertaining to claim 4, Yoshiyuki as modified by Ishizawa et al. further discloses A method for producing a connection body that includes the flexible printed circuit board (1 of ) according to claim 1, 2, or 3 and an electronic component (2) including another electrode electrically connected to the electrode (see paragraph [0096]), the method comprising: a hot-pressing step of hot-pressing the flexible printed circuit board and the electronic component together.  
 	the limitation that, the method comprising: a hot-pressing step of hot-pressing the flexible printed circuit board and the electronic component together, this is considered a product-by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

 	Pertaining to claim 5, Yoshiyuki discloses A connection body comprising the flexible printed circuit board according to claim 1, 2, or 3 and an electronic component (2) including another electrode electrically connected to the electrode, wherein the electrode of the flexible printed circuit board (1) and the electrode of the electronic component (2) are bonded together with an alloy (connect an IC chip and the electronic circuit board).

Pertaining to claim 6, Yoshiyuki discloses all claimed limitations except wherein the average thickness of the low-melting-point metal layer is 2.0 pm or less.  
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make an average thickness of the low-melting-point metal layer is 2.0 pm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

 	Pertaining to claim 7, Yoshiyuki discloses A method for producing a connection body (see paragraph [0001]) that includes the flexible printed circuit board (1) according to claim 6, and an electronic component (2) including another electrode electrically connected to the electrode (see paragraph [0096]), the method comprising: a hot-pressing step of hot-pressing the flexible printed circuit board and the electronic component together.
   	the limitation that a hot-pressing step of hot-pressing the flexible printed circuit board and the electronic component together, this is considered a product-by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

 	Pertaining to claim 8, Yoshiyuki discloses A connection body (see paragraph [0001]) comprising the flexible printed circuit board (1) according to claim 6, and an electronic component (2) including another electrode (see paragraph [0096]) electrically connected to the electrode, wherein the electrode of the flexible printed circuit board (1) and the electrode of the electronic component (2) are bonded together with an alloy.
Response to Arguments
3.         Applicant's arguments with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848